Case 8:19-cv-00710-MSS-TGW Document 127 Filed 04/17/20 Page 1 of 5 PageID 3720



                              UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                     TAMPA DIVISION

 UMG RECORDINGS, INC., et al.,

        Plaintiffs,

 v.                                                          Case No. 8:19-cv-00710-MSS-TGW

 BRIGHT HOUSE NETWORKS, LLC,

        Defendant.

                         NOTICE OF SUPPLEMENTAL AUTHORITY

        PLEASE TAKE NOTICE that Plaintiffs bring to the Court’s attention a recent order

 issued in Warner Records Inc. v. Charter Communications, Inc., No. 19-cv-00874 (D. Colo.),

 pursuant to which Judge Jackson of the United States District Court for the District of Colorado

 (i) adopted a report and recommendation by Magistrate Judge Hegarty of the District of

 Colorado (the “Recommendation”), and in doing so, (ii) denied a motion to dismiss that is

 substantially identical to the motion pending before this Court (the “Order”). Judge Jackson’s

 Order provides further support for Plaintiffs’ opposition to the pending motion to dismiss by

 Defendant Bright House Networks, LLC (“BHN”). (Dkt. No. 99.)

        In Warner Records, a group of record companies and music publishers—many of which

 are Plaintiffs here—brought contributory and vicarious infringement claims against Charter

 Communications, Inc. (“Charter”), one of the country’s largest Internet service providers

 (“ISPs”), based on Charter’s refusal to curtail its users’ infringement of plaintiffs’ copyrighted

 works. (Order at 1, 4.) Like BHN here, Charter sought to dismiss plaintiffs’ vicarious

 infringement claim on the grounds that plaintiffs had failed to plead that (i) Charter received a

 direct financial benefit from the alleged infringement, or that (ii) Charter had the practical ability
Case 8:19-cv-00710-MSS-TGW Document 127 Filed 04/17/20 Page 2 of 5 PageID 3721



 to stop or limit infringement over its Internet network. (Id. at 4.)

        On October 21, 2019, Magistrate Judge Hegarty issued a Recommendation rejecting both

 of Charter’s arguments. (See Dkt. No. 63-1.)1 Plaintiffs cited Magistrate Judge Hegarty’s

 Recommendation extensively in opposition to BHN’s motion to dismiss, (Dkt. No. 106, at 3, 13-

 14), but BHN argued that the Recommendation should not be credited because it had not yet

 been adopted by the District Court, (Dkt. No. 99, at 18-19).

        On April 15, 2020, Judge Jackson issued an Order adopting Magistrate Judge Hegarty’s

 Recommendation and denying Charter’s motion to dismiss. (Order at 14.) Crediting Magistrate

 Judge Hegarty’s “detailed” and well-reasoned analysis, (id. at 1), Judge Jackson held that the

 Recommendation correctly concluded that plaintiffs’ allegations sufficed to establish both

 elements of a vicarious infringement claim.

        First, Judge Jackson found that Magistrate Judge Hegarty properly concluded that

 plaintiffs’ allegations sufficed to show that Charter obtained a “direct financial benefit” from its

 users’ infringement, insofar as plaintiffs plausibly alleged that users were drawn to Charter’s

 service by the ability to download plaintiffs’ works illegally. (Id. at 5-10.) Second, Judge

 Jackson found that Magistrate Judge Hegarty properly concluded that “plaintiffs plausibly allege

 Charter had the practical ability to supervise or control its subscribers’ infringing activities.” (Id.

 at 12-14.) Citing “a variety of cases in which ISPs were found to ha[ve] the practical ability to

 stop or limit infringement,” Judge Jackson determined that “Charter can ‘stop or limit’

 infringement of plaintiffs[’] works by terminating” infringing subscribers’ accounts. (Id.)




 1
  After the Recommendation was issued, Plaintiffs filed the Recommendation as a Notice of
 Supplemental Authority in support of their opposition to BHN’s initial motion to dismiss. (See
 Dkt. No. 63.)

                                                    2
Case 8:19-cv-00710-MSS-TGW Document 127 Filed 04/17/20 Page 3 of 5 PageID 3722



        Plaintiffs’ allegations here are substantially identical to those that were deemed sufficient

 to state a claim for vicarious infringement in Warner Records. And BHN’s arguments in support

 of its motion to dismiss are substantially identical to the arguments that Judge Jackson rejected in

 denying Charter’s motion to dismiss. Given the substantial overlap between the cases, Judge

 Jackson’s Order provides further support for denying BHN’s motion to dismiss.



  Dated: April 17, 2020                               Respectfully submitted,

                                                      /s/ Jonathan M. Sperling
                                                      Jonathan M. Sperling (pro hac vice)
                                                      COVINGTON & BURLING LLP
                                                      The New York Times Building
                                                      620 Eighth Avenue
                                                      New York, NY 10018-1405
                                                      Telephone: (212) 841-1000
                                                      jsperling@cov.com

                                                      Mitchell A. Kamin (pro hac vice)
                                                      Neema T. Sahni (pro hac vice)
                                                      COVINGTON & BURLING LLP
                                                      1999 Avenue of the Stars, Suite 3500
                                                      Los Angeles, CA 90067-4643
                                                      Telephone: (424) 332-4800
                                                      mkamin@cov.com
                                                      nsahni@cov.com

                                                      David C. Banker, Esquire
                                                      Florida Bar No. 0352977
                                                      Bryan D. Hull, Esquire
                                                      Florida Bar No. 020969
                                                      BUSH ROSS, P.A.
                                                      1801 North Highland Avenue
                                                      P.O. Box 3913
                                                      Tampa, FL 33601-3913
                                                      Telephone: (813) 224-9255
                                                      dbanker@bushross.com
                                                      bhull@bushross.com

                                                      Matthew J. Oppenheim (pro hac vice)
                                                      Scott A. Zebrak (pro hac vice)

                                                  3
Case 8:19-cv-00710-MSS-TGW Document 127 Filed 04/17/20 Page 4 of 5 PageID 3723



                                          Jeffrey M. Gould (pro hac vice)
                                          OPPENHEIM + ZEBRAK, LLP
                                          4530 Wisconsin Ave. NW, 5th Floor
                                          Washington, DC 20016
                                          Telephone: (202) 621-9027
                                          matt@oandzlaw.com
                                          scott@oandzlaw.com
                                          jeff@oandzlaw.com

                                          Attorneys for Plaintiffs




                                      4
Case 8:19-cv-00710-MSS-TGW Document 127 Filed 04/17/20 Page 5 of 5 PageID 3724



                                 CERTIFICATE OF SERVICE

        I HEREBY CERTIFY that on April 17, 2020, I caused the foregoing to be filed

 electronically with the Clerk of Court using the CM/ECF system, which will send a notice of

 electronic filing to all counsel of record registered with CM/ECF.


                                                     /s/ Jonathan M. Sperling
                                                     Attorney




                                                 5
